Title: From George Washington to Brigadier General William Woodford, 22 July 1779
From: Washington, George
To: Woodford, William


        
          Dr Sr,
          July 22d 1779
        
        I have this morning received your letter dated yesterday.
        Col. Nevils regiment will be ordered up to join you—no relief will be required.
        The inclosed letter I must beg the favor of you to have forwarded to Mr Skinner. I am Sir Yrs &c.
        
          P.s. Major Lee will shortly send a small number of Prisoners lately taken to Junes—His Lordship will be pleased to relieve the escort that conveys them there, & forward them by an other to the Commissary of Prisoners at Goshen—should the Prisoners now there be gone off, those to be forwarded, must follow.
        
      